Order filed September 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00484-CV
                                    ____________

                         BARBARA EASLEY, Appellant

                                          V.

                           HOSSEIN EKLILI, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1110288

                                     ORDER

      Appellant’s brief was due September 19, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 12, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM